        Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 1 of 6



 1   Izaak D. Schwaiger, SBN 267888
     SCHWAIGER LAW FIRM
 2   130 Petaluma Avenue, Suite 1A
     Sebastopol, CA 95472
 3
     Tel. (707) 595-4414
 4   Facsimile: (707) 581-1983
     E-mail: izaak@izaakschwaiger.com
 5
     John H. Scott, SBN 72578
 6   SCOTT LAW FIRM
     1388 Sutter Street, Suite 715
 7
     San Francisco, California 94109
 8   Telephone: (415) 561-9601
     Facsimile: (415) 561-9609
 9   john@scottlawfirm.net
10   Attorneys for the Plaintiff CHRISTOPHER RASKU
11

12

13                                    UNITED STATES DISTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15

16

17   CHRISTOPHER RASKU,                              Case No. 3:20-cv-01286-LB

18                     PLAINTIFF,                    PLAINTIFF’S OPPOSITION TO
                                                     DEFENDANTS’ MOTION TO DISMISS
19                                                   PLAINTIFF’S COMPLAINT AND MOTION
                  v.
                                                     FOR MORE DEFINITE STATEMENT
20
     CITY OF UKIAH, KEVIN MURRAY, and
21   DOES 1-25, inclusive.                           FRCP RULES 12(b)(6 and 12 (c)

22                                                   Date: May 14, 2020
                       Defendants.
                                                     Time: 9:30 a.m.
23                                                   Courtroom: B, 15th Floor, 450 Golden Gate
24                                                   Avenue, San Francisco
                                                     Judge: The Hon. Magistrate Laurel Beeler
25

26

27

28
                            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
         Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 2 of 6



 1                                             INTRODUCTION
 2                  Defendants have brought this Motion to Dismiss and Motion for More Definite

 3   Statement based on two arguments: 1) Plaintiff’s allegations are so vague and ambiguous that

 4   Defendants are simply unable to prepare a meaningful response, and 2) the Complaint fails to

 5   allege facts sufficient to state claims upon which relief can be granted. Both arguments fail.

 6                                               ARGUMENT
 7
         A. DEFENDANTS’ MOTION FOR MORE DEFINITE STATEMENT SHOULD BE DENIED
 8          Defendants argue that Plaintiff's Complaint is so deficient that Defendants cannot
 9   determine the sufficiency of Plaintiff’s claims. 1 They base this argument on the fact that the
10   complaint is silent as to the ultimate outcome of the criminal case. Defendants go so far as to
11   suggest that Plaintiff has been "purposely vague" so as to confuse the court. (Motion to Dismiss,
12   3.) This argument would be more effective if Defendants had presented any evidence or argument
13   themselves to suggest that Plaintiff had suffered a criminal conviction, but they have not. Instead
14   they cite at length from Heck, but ultimately offer nothing but hypothetical bases for why
15   preclusion might be applicable here.
16          F.R.C.P. 12(e) provides that a party may move for a more definite statement of a pleading
17   that is "so vague or ambiguous that the party cannot reasonably prepare a response." A Rule
18   12(e) motion should be considered in light of the liberal pleading standards of Rule
19   8(a). See Bureerong v. Uvawas, 922 F.Supp. 1450, 1461 (C.D. Cal. 1996) (citing Sagan v. Apple
20   Computer, Inc., 874 F.Supp. 1072, 1077 (C.D. Cal. 1994) ("Motions for a more definite
21   statement are viewed with disfavor and are rarely granted because of the minimal pleading
22   requirements of the Federal Rules.")).
23
     1
       It appears that Defendants’ Motion to Dismiss is as to Plaintiff’s Monell claim alone, and not as
24   to the claims against Officer Murray. Though Defendants’ motion states that the complaint “fails
     to allege facts sufficient to state each of the claims upon which relief can be granted against
25
     Defendants” (Defendants’ Motion, 1), their motion lacks any argument at all as to why the
26   claims against Officer Murray should be dismissed. Should the Court interpret Defendants’
     motion as applicable to all claims, Plaintiff responds that the claims alleged against Defendant
27   Murray are factually detailed and more than adequate under the pleading standards of Rule 8.
28                                                     -1-
                           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
         Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 3 of 6



 1
            A Rule 12(e) motion should be granted only when the complaint is so vague that the
 2
     defendant cannot discern the nature of the plaintiff's claims and thus cannot frame a response.
 3
     Famolare, Inc. v. Edison Bros. Stores, Inc., 525 F. Supp. 940, 949 (E.D. Cal. 1981); Boxall v.
 4
     Sequoia Union High Sch. Dist., 464 F. Supp. 1104, 1114 (N.D. Cal. 1979). If the complaint
 5
     notifies the defendant of the substance of the plaintiff's claim, a 12(e) motion should not be
 6
     granted. San Bernardino Pub. Employees Ass'n v. Stout, 946 F. Supp. 790, 804 (C.D. Cal.
 7
     1996) ("A motion for a more definite statement is used to attack unintelligibility, not mere lack of
 8
     detail, and a complaint is sufficient if it is specific enough to apprise the defendant of the
 9
     substance of the claim asserted against him or her."). A 12(e) motion should also be denied if the
10
     detail sought is obtainable through discovery. Davison v. Santa Barbara High Sch. Dist., 48 F.
11
     Supp. 2d 1225, 1228 (C.D. Cal. 1998).
12
            Whether a plaintiff has been arrested or charged with a criminal offense is immaterial to
13
     the validity of his 1983 claim. The proper question is whether a conviction suffered by the
14
     plaintiff would amount to a bar under Heck. But that is a question for another time. While the
15
     Heck doctrine may put the burden on a plaintiff to prove that a conviction or sentence has been
16
     reversed or expunged if such a conviction occurred, Plaintiff is unaware of, and defendant fails to
17
     cite, any authority for the position that a plaintiff must plead or prove that he was not convicted of
18
     a precluding offense in order to proceed with discovery. Plaintiff is aware, however, that many
19   excessive force cases that do involve the plaintiff suffering a criminal conviction for resisting
20   proceed beyond summary judgment despite the barriers imposed by Heck. See e.g., Smith v. City
21   of Hemet, 394 F.3d 689 (9th Cir. 2005)(en banc); Hooper v. County of San Diego, 629 F.3d 689
22   (9th Cir. 2011); and Kyles v. Baker, 72 F.Supp.3d 1021 (N.D. Cal. 2014).
23          The facts as pled in the Complaint are in no way unintelligible, and are more than
24   sufficient to withstand Defendants' motion.
25
        B. PLAINTIFF HAS ADEQUATELY ALLEGED A MONELL RATIFICATION CLAIM.
26
            Unlike other Monell claims which involve acts or omissions by policy makers or final
27
     decision makers that were the moving force behind a constitutional violation, ratification is based
28                                                      -2-
                           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
           Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 4 of 6



 1
     on affirmative conduct after the constitutional violation occurred. Simply stated, the final decision
 2
     maker for the City must know of and specifically approve of the violation(s), and the reasons for
 3
     it.
 4
             The Model Jury Instruction for the Ninth Circuit provides the best analysis of the Monell
 5
     ratification claim. Model Instruction 9.7 sets forth the essential elements of the claim. As related
 6
     to this case, the jury instruction would read as follows:
 7
             1.     Officer Kevin Murray acted under color of law;
 8
             2.     The acts of Kevin Murray deprived the plaintiff, Christopher Rasku, of his rights
 9
                    under the Fourth Amendment as explained in later instructions;
10
             3.     Police Chief Chris Dewey acted under color of state law;
11
             4.     Chief Dewey had final policy making authority from the City of Ukiah concerning
12
                    the acts of Kevin Murray; and
13
             5.     Chief Dewey ratified the acts of Kevin Murray, that is, Chief Dewey knew of and
14
                    specifically made a deliberate choice to approve of Kevin Murray’s acts and the
15
                    basis for them.
16
             The use note (comment) portion of the model instruction identifies the key Ninth Circuit
17
     cases that apply since the Supreme Court recognized ratification as a potential Monell claim. City
18
     of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988). Notably, it is the trial court that must
19   determine as a matter of state law whether certain employees or officials have the power to make
20   official or final policy on a particular issue or subject matter. Jett v Dallas Indep. School Dist.,
21   491 U.S. 701, 737-38 (1989); see also, Lytle v Carl, 382 F.3d 978, 987-88 (9th Cir. 2004).
22           The plaintiff has adequately alleged a Monell ratification claim setting forth the necessary
23   elements of the claim. Defendants’ motion asks this court to ignore the teachings of Rule 8 and
24   the notice pleading standards that apply to most claims – notable exceptions being claims of
25   conspiracy or fraud. Here, the complaint provides sufficient factual allegations to put the
26   defendants on notice of the claims against them.
27

28                                                      -3-
                           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
         Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 5 of 6



 1
              The defendants contend at page 7 of their brief; “No facts are pled showing that Chief
 2
     Dewey or any of the City’s authorized policy makers knew of unconstitutional conduct by any
 3
     officer, before the alleged violations were completed, and approved of it. Bald, factually
 4
     unsupported conclusions that Chief Dewey had final policymaking authority and ‘knew of and
 5
     specifically approved’ of Officer Murry’s alleged unlawful entry and use of force patently are
 6
     insufficient. Mere recitation of elements of municipal ratification does not suffice to state a claim
 7
     and the Monell ratification claim against the City should be dismissed. (Iqbal, 556 U.S. at 678-
 8
     679.)”
 9
              The defendants’ application of Ashcroft v Iqbal, 556 U.S. 662 (2009) is in error. In Iqbal,
10
     supra, a pretrial detainee brought a Bivens action against government officials alleging they took
11
     a series of unconstitutional actions against him in connection with his confinement. The
12
     defendants brought an interlocutory appeal from the denial of qualified immunity raised in a
13
     motion to dismiss. The plaintiff did not and could not raise a Monell claim.
14
              The Supreme Court focused its attention on Rule 8 in light of its recent decision in Bell
15
     Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) – the “plausibility” test as distinguished from the
16
     notice requirement previously applied to Rule 8 (a short and plain statement of the claim showing
17
     that the pleader is entitled to relief). In applying the plausibility test to the complaint in Iqbal the
18
     court held; “Under Twombly’s construction of Rule 8, we conclude that the respondent’s
19   complaint has not nudged his claims of invidious discrimination across the line from conceivable
20   to plausible.” The court went on to identify allegations in the complaint that were not entitled to
21   the assumption of truth. Iqbal, supra, at 680-683.
22            In order for Iqbal to apply to the pending motion, the defendants need do more than
23   simply contend the allegations are conclusory. Rather, the issue is correctly whether the
24   allegations are “plausible.” The defendants do not claim, nor could they with a straight face, that
25   the allegations regarding ratification are not plausible. This is an unlawful entry and excessive
26   force case that alleges the plaintiff was transported to a hospital following the use of force and
27

28                                                       -4-
                            PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                        PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
         Case 3:20-cv-01286-LB Document 11 Filed 04/06/20 Page 6 of 6



 1
     sustained broken ribs, a punctured lung and injuries to his wrists, neck and face. The defendants
 2
     do not contend this is not plausible.
 3
            The City also does not contend the allegation Chief of Police Dewey had policymaking
 4
     authority from the City of Ukiah regarding the acts of Officer Murray is not plausible. Rather, the
 5
     City contends the allegation is conclusory. Importantly, the allegation is both conclusory and
 6
     plausible. As this court is aware, the allegation that the chief of police has final policymaking
 7
     authority is consistent with the policies and practices of many local law enforcement agencies and
 8
     police departments.
 9
            The same reasoning applies to the allegation that Chief Dewey knew of and specifically
10
     approved of Defendant Murray’s unlawful entry and use of force, and the reasons for those
11
     unlawful acts. Defendants do not argue this is not plausible, only that it is a conclusory statement.
12
            Because the allegations of Monell ratification are plausible, this court should apply Rule 8
13
     as it has traditionally been applied, and accept conclusions that are entitled to the assumption of
14
     truth. Iqbal, supra, at 680; Twombly, supra, at 555.
15
            Accordingly, the plaintiff has adequately alleged a Monell ratification claim; albeit with
16
     conclusory allegations consistent with Rule 8 and the plausibility test announced in
17
     Twombly/Iqbal. The plaintiff should be permitted to proceed with discovery on his Monell claim
18
     so that this issue can be properly evaluated on a motion for summary judgement. Notably, the
19   discovery relating to the ratification claim will not be unduly burdensome or time consuming.
20                                              CONCLUSION
21          For the foregoing reasons the defendants’ Motion to Dismiss the plaintiff’s Complaint
22   and/or Motion for a More Definite Statement should be denied in its entirety, or, plaintiff should
23   be granted leave to amend.
24
     Dated: April 6, 2020
25                                                                 By: /s/John H. Scott_______
                                                                          John H. Scott
26                                                                        Attorneys for Plaintiff
27

28                                                     -5-
                           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                       PLAINTIFF’S COMPLAINT AND MOTION FOR MORE DEFINITE STATEMENT
